   Case 2:20-cr-00102-MHT-JTA Document 84 Filed 12/10/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
        v.                         )          2:20cr102-MHT
                                   )               (WO)
KEYIWAN RECHARD HUMPHREY           )

                                ORDER

    Based on the representations made on the record

during the status conference on December 10, 2020, it

is ORDERED that:

    (1) Upon the release of defendant Keyiwan Rechard

Humphrey from custody, the government is to arrange for

an outpatient mental competency evaluation and to file

the report with the court no later than January 29,

2021.

    (2) A competency hearing is set for February 5,

2021, at 10:00 a.m.        Due to the pandemic, the clerk of

the court is to arrange for the hearing to be conducted

by videoconferencing.        See United States v. Baldovinos,

434 F.3d 233, 238 (4th Cir. 2006); United States v.

Baker, 45 F.3d 837, 841 (4th Cir. 1995); United States
   Case 2:20-cr-00102-MHT-JTA Document 84 Filed 12/10/20 Page 2 of 2




v. Rivera-Diaz, No. CR 07-1382, 2008 WL 5082162, at

*2-3 (D. Ariz. Nov. 26, 2008) (Campbell, J.).

    (3) Defense counsel is to arrange for defendant

Humphrey to participate by videoconferencing.

    (4) All experts are to appear by videoconferencing.

    (5) The parties need not file any additional briefs

as required by the court’s order of October 30, 2020

(doc. no. 70).

    DONE, this the 10th day of December, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  2
